                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

IVOR GORDON,                                                               PETITIONER
ADC #134141

v.                           Case No. 5:19-cv-00076 BSM

DEXTER PAYNE, Director,                                                   RESPONDENT
ARKANSAS DIVISION OF CORRECTION


                                           ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 9] has been received. After careful review of the record, the

RD is adopted. The petition [Doc. No. 2] is dismissed, and the requested relief is denied. A

certificate of appealability shall not be issued.

       IT IS SO ORDERED this 25th day of September 2019.




                                                    UNITED STATES DISTRICT JUDGE
